Citation Nr: 0122519	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  99-25 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to November 
1969.

In a March 1995 rating decision, the RO denied service 
connection for PTSD.  The veteran was notified of the 
decision and of his appellate rights in a letter dated that 
same month but he did not file a timely notice of 
disagreement.  In an August 1999 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for PTSD and denied service connection for a 
nervous condition due to Agent Orange exposure.  The veteran 
filed a timely appeal with regard to both issues.

The veteran provided testimony at a video-conference hearing 
before the undersigned Member of the Board of Veterans' 
Appeals (Board) in April 2001.  A transcript of the hearing 
is of record.  The veteran provided a statement at the 
hearing that he wished to withdraw the issue of entitlement 
to service connection for a nervous condition due to Agent 
Orange exposure.  Accordingly, that issue has been withdrawn 
from appellate consideration.  Furthermore, the veteran 
submitted additional evidence during the hearing and waived 
his right to have it initially considered by the RO.  
38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  In a rating action of March 1995, the RO denied service 
connection for PTSD on the basis that the condition was not 
incurred or aggravated by active service; although notified 
of the need to file a notice of disagreement in a timely 
manner, the veteran did not do so.

2.  Evidence received since the March 1995 rating action 
regarding PTSD is so significant that it must be considered 
(with the other evidence of record) to fairly decide the 
merits of this claim.


CONCLUSIONS OF LAW

1.  Inasmuch as the veteran did not file a timely notice of 
disagreement, the March 1995 rating decision became final.  
38 U.S.C.A. § 7105 (West 1991).

2.  New and material evidence to reopen the claim for service 
connection for PTSD has been presented.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran filed his original claim for PTSD in April 1994.

Statements of support dated in March 1994 from the veteran's 
friends, relatives, and acquaintances all indicated that the 
veteran had changed after service and that he suffered from 
depression, alcohol abuse, mood swings, and bad nerves.

On VA psychiatric examination in January 1995, the examiner 
noted that the veteran clearly did not meet the criteria for 
PTSD, with above-cut-off performance on PTSD-related tests, 
likely due to symptom exaggeration.  The diagnostic 
impressions were anxiety disorder, NOS, and dysthymia.  

In a March 1995 rating action, the RO denied service 
connection for PTSD.  The RO noted that there was no record 
of treatment in service for PTSD and that no other evidence 
pertinent to the veteran's claim was received.  A letter 
notifying the veteran of the decision and of his appellate 
rights was sent in the same month.  The veteran did not file 
a timely notice of disagreement.

In a March 1996 statement, the veteran requested that his 
claim for service connection for PTSD be reopened.

VA outpatient treatment records dated from February to April 
1999 reveal that the veteran received psychiatric treatment; 
however, there was no indication of treatment or diagnosis of 
PTSD.

On VA psychiatric examination in February 1999, the diagnosis 
was generalized anxiety disorder.

In an August 1999 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for PTSD.  The 
veteran filed a timely appeal.

At an April 2001 video-conference hearing before the 
undersigned Member of Board, the veteran testified that he 
developed psychiatric problems once he joined the service.  
Evidence submitted with a waiver of initial RO consideration 
pursuant to 38 C.F.R. § 20.1304(c) consisted of VA outpatient 
treatment records.  In particular, in a March 2001 treatment 
record, the veteran was diagnosed with PTSD.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131(West 1991).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).

Initially, the Board finds that the VA's duty to assist the 
appellant in developing all evidence pertinent to the claim 
has been met.  In this regard, the Board notes that the 
veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claim primarily by requesting medical records from the 
private physicians and VA medical facilities indicated by the 
veteran.  The veteran was afforded a VA psychiatric 
examination.  Thus, the Board finds that the claim is ready 
to be reviewed on the merits.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000), and implementing VA regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)). 

As noted above, in a March 1995 rating action, the RO denied 
service connection for PTSD.  The veteran was notified of  
the determination in the same month but did not file a timely 
notice of disagreement. 

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991). 

"New" evidence is evidence that was not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record.  
"Material" evidence is evidence that is relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a) (2000); 
Cox v. Brown, 5 Vet. App. 95, 98 (1993).  The provisions of 
38 U.S.C.A. § 5108 require a review of all evidence submitted 
by a claimant since the previously disallowed claim in order 
to determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The evidence of record in March 1995 showed no treatment or 
diagnosis of PTSD .  Since 1995, the veteran has submitted VA 
outpatient treatment records which reveals a current 
diagnosis of PTSD. 

The Board finds that such evidence is new and material 
evidence, and is sufficient to reopen the claim of 
entitlement to service connection for PTSD.  The evidence 
added since the March 1995 decision is so significant that it 
must be considered to fairly decide the merits of this claim.  
38 C.F.R. § 3.156(a) (2000).  


ORDER

As new and material evidence with respect to the claim for 
service connection for PTSD has been presented, that claim is 
reopened, and the appeal as to that issue is allowed to this 
extent.


REMAND

The veteran contends, in essence, that he suffers from PTSD 
as a result of his service during the Vietnam War.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).  

The evidence of record reveals a diagnosis of PTSD in a March 
2001 VA outpatient treatment record.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. 
App. at 98.  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborate his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98

The veteran testified at the April 2001 video-conference 
hearing that he lost a comrade in Vietnam.  He stated that he 
could not remember the person's name.  He stated that the 
incident occurred when the had two weeks left in Vietnam.  He 
reported that he was in Vietnam around 1966 or 1967 and was 
stationed in Nha Trang.  The veteran and his friend were with 
the signal corps attached to the 3rd Infantry Division.  The 
veteran stated that the friend was killed while on guard duty 
although he did not witness the incident personally.  The 
veteran learned of the death the following morning.  The 
Board finds that the RO should attempt to verify this 
stressor described by the veteran.  The RO should initially 
attempt to obtain any additional information from the veteran 
regarding this alleged in-service stressful event.  
Furthermore, a review of the claims folder reveals that RO 
has not provided the veteran with a PTSD stressor letter.  
The veteran should be provided the opportunity to present 
additional stressor information, if any.

Moreover, since there is no legal requirement that such an 
event must be established only by official records, the 
veteran should also be invited to statements from former 
service comrades or others that establish the occurrence of 
his claimed in-service stressful experiences.  However, even 
if the veteran fails to provide additional information or 
evidence, the RO should undertake all necessary development 
to attempt to corroborate the specifically claimed events 
independently.  The Board would emphasize, however, that 
requiring corroboration of every detail, including the 
veteran's personal participation [in the claimed event(s)], 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  

Furthermore, if the RO determines that evidence has been 
received that corroborates the occurrence of claimed in-
service stressful experience(s), the veteran should undergo 
further psychiatric examination, as specified below, to 
determine whether, in light of the current diagnostic 
criteria, the veteran does, in fact, currently have PTSD as a 
result of such in-service stressful experience(s).  

The Board notes that Congress recently amended 38 U.S.C. 
§ 5107 (and amended or added other relevant provisions) to 
expand VA's duty assist a claimant in developing all evidence 
pertinent to a claim for benefits.  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106, as 
well providing notice to the appellant when efforts to obtain 
potentially relevant evidence is unsuccessful.  A claim may 
be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), and implementing VA regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

In view of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 and implementing 
regulations, VA must ensure compliance with the notice and 
duty to assist provisions contained in the new law and VA 
regulations.  Id.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide any information regarding any 
evidence of treatment for PTSD that has 
not already been made part of the record, 
and should assist him in obtaining such 
evidence.  The veteran should be given 
the requisite opportunity to respond to 
the RO's communications, and any 
additional evidence received should be 
associated with the claims folder. 

2.  The RO should contact the veteran and 
ask him to provide specific information 
concerning the claimed in-service 
stressful events that led to his PTSD.  
Such information should include the dates 
and locations of the alleged events, as 
well as full names and units of the 
individuals involved.  The veteran is 
advised that this information is vitally 
necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information can not be 
conducted.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed in-service 
stressful experiences.  

3.  Unless the RO determines that 
evidence sufficient to establish the 
occurrence of the claimed in-service 
stressful experiences has been received, 
the RO should prepare a letter outlining 
the in-service stressful experiences 
described by the veteran and should 
forward such letter, accompanied by 
copies of the veteran's DD Form 214, 
service personnel records, and all 
associated documents, to the United 
States Armed Services Center for Research 
of Unit Records (formerly, the U.S. Army 
and Joint Services Environmental Support 
Group (ESG)).  That organization should 
be requested to provide any information 
that might corroborate the veteran's 
alleged in-service stressful experiences.  
The RO should also undertake any further 
development suggested by that 
organization, to include recommended 
contact with any other entities.

4.  The RO should prepare a report 
detailing the nature of any claimed 
stressor(s) deemed established by the 
record.  This report is then to be added 
to the claims file.  If no claimed in-
service stressful experience has been 
verified, then the RO should so state in 
its report.  

5.  If evidence corroborating the 
occurrence of any of the aforementioned 
claimed in-service stressful experiences 
is received, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist.  The entire claims file, to 
include a complete copy of this REMAND, 
must be provided to, and be reviewed by, 
the examiner.  In rendering a 
determination as to whether a diagnosis 
of PTSD is valid, the examiner is 
instructed that only an event which has 
been corroborated may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  The typewritten report of 
examination must include the complete 
rationale for all opinions expressed.

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7. After completion of the foregoing, and 
after undertaking any additional 
development deemed warranted by the 
record, the RO should adjudicate the 
veteran's claim for service connection 
for PTSD on the basis of all pertinent 
evidence of record, and all pertinent 
legal authority.  The RO should provide 
adequate reasons and bases for its 
decisions, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

8.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in the 
Act and implementing VA regulations are 
fully complied with and satisfied.  

9.  If the determination remains adverse 
to the veteran, both he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond before the matter is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals







 



